        Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 1 of 15




Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523

Attorneys for Plaintiff




                     UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH


Matthew Wheelwright,                     COMPLAINT FOR DAMAGES FOR
                                         VIOLATIONS OF THE FAIR CREDIT
                    Plaintiff,           REPORTING ACT 15 U.S.C. § 1681, ET
                                         SEQ.
v.
                                         CASE NO.: 1:20-cv-00068-CMR
Equifax Information Services, LLC;
Experian Information Solutions, Inc.;    JUDGE: Cecilia M. Romero
and America First Credit Union,
                                         JURY TRIAL DEMANDED
                    Defendants.




COMPLAINT FOR DAMAGES                                 Wheelwright v. Equifax, et al.
        Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 2 of 15




                                   INTRODUCTION
      1.     The United States Congress has found the banking system is
dependent upon fair and accurate credit reporting.         Inaccurate credit reports
directly impair the efficiency of the banking system, and unfair credit reporting
methods undermine the public confidence, which is essential to the continued
functioning of the banking system. Congress enacted the Fair Credit Reporting
Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and accurate reporting,
promote efficiency in the banking system, and protect consumer privacy. The
FCRA seeks to ensure consumer reporting agencies exercise their grave
responsibilities with fairness, impartiality, and a respect for the consumer’s right to
privacy because consumer reporting agencies have assumed such a vital role in
assembling and evaluating consumer credit and other information on consumers.
The FCRA also imposes duties on the sources that provide credit information to
credit reporting agencies, called “furnishers.”
      2.     Matthew Wheelwright (“Plaintiff”), by Plaintiff’s attorneys, brings
this action to challenge the actions of Equifax Information Services, LLC
(“Equifax”), Experian Information Solutions, Inc. (“Experian”), and America First
Credit Union (“America First”) (or jointly as “Defendants”) with regard to
erroneous reports of derogatory and negative credit information made by
Defendants to national reporting agencies, and for failure of Defendants to
properly investigate, and this conduct caused Plaintiff damages.
      3.     Defendants failed to properly investigate Plaintiff’s disputes,
damaging Plaintiff’s creditworthiness.
      4.     Plaintiff makes these allegations on information and belief, with the
exception of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel,
which Plaintiff alleges on personal knowledge.



                                          2
COMPLAINT FOR DAMAGES                                        Wheelwright v. Equifax, et al.
        Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 3 of 15




      5.     While many violations are described below with specificity, this
Complaint alleges violations of the statute cited in its entirety.
      6.     Unless otherwise stated, all the conduct engaged in by Defendants
took place in the County of Weber, State of Utah.
      7.     Any violations by Defendants were knowing, willful, and intentional,
and Defendants did not maintain procedures reasonably adapted to avoid any such
violation.
      8.     Unless otherwise indicated, the use of Defendants’ name in this
Complaint includes all agents, employees, officers, members, directors, heirs,
successors, assigns, principals, trustees, sureties, subrogees, representatives, and
insurers of Defendants’ named.
                              JURISDICTION AND VENUE
      9.     This action arises out of Defendants’ violations of the Fair Credit
Reporting Act, 15 U.S.C. §§ 1681-1681(x) (“FCRA”).
      10.    Venue is proper for the following reasons: (i) Plaintiff resides in the
County of Weber, State of Utah which is within this judicial district; (ii) the
conduct complained of herein occurred within this judicial district; and, (iii)
Defendants conducted business within this judicial district at all times relevant.
                                       PARTIES
      11.    Plaintiff is a natural person residing in the County of Weber, State of
Utah. In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
1681a(c).
      12.    Defendant Equifax is a limited liability company doing business in the
State of Utah.
      13.    Defendant Equifax regularly assembles and/or evaluates consumer
credit information for the purpose of furnishing consumer reports to third parties



                                           3
COMPLAINT FOR DAMAGES                                          Wheelwright v. Equifax, et al.
          Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 4 of 15




and use interstate commerce to prepare and/or furnish the reports. Equifax is a
"consumer reporting agency" as that term is defined by 15 U.S.C. § 1681a(f).
        14.   Defendant Experian is a limited liability company doing business in
the State of Utah.
        15.   Defendant Experian regularly assembles and/or evaluates consumer
credit information for the purpose of furnishing consumer reports to third parties
and use interstate commerce to prepare and/or furnish the reports. Experian is a
"consumer reporting agency" as that term is defined by 15 U.S.C. § 1681a(f).
        16.   Defendant America First is an entity doing business in the State of
Utah.
        17.   The creditor named herein, America First, is a furnisher of
information as contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the
ordinary course of business furnishes information to a consumer credit reporting
agency.
        18.   Plaintiff is informed and believes and thereon alleges that all acts of
corporate employees as hereinafter alleged were authorized or ratified by an
officer, director or managing agent of the corporate employer.
        19.   Plaintiff is informed and believes and on that basis alleges that at all
times mentioned herein Defendants were the principal, agent or employee and in
acting as such principal or within the course and scope of such employment or
agency, took some part in the acts and omissions hereinafter set forth by reason of
which Defendants are liable to Plaintiff or the relief prayed for herein.
                              GENERAL ALLEGATIONS
        20.   At all times relevant, Plaintiff was an individual residing within the
State of Utah.
        21.   At all times relevant, Defendants conducted business in the State of
Utah.

                                          4
COMPLAINT FOR DAMAGES                                        Wheelwright v. Equifax, et al.
        Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 5 of 15




      22.    On or about January 2013, Plaintiff incurred a debt with America
First, with an account number beginning in 1380, related to financial obligations
on a line of credit (the “Account”).
      23.    On or about April 17, 2019, Plaintiff filed for Chapter 7 Bankruptcy in
the United States Bankruptcy Court for the District of Utah pursuant to 11 U.S.C. §
1301 et seq. Plaintiff’s case was assigned Case Number 19-22631 (the
“Bankruptcy”).
      24.    Plaintiff’s obligations to America First were scheduled in the
Bankruptcy and Defendants received notice of the Bankruptcy.
      25.    Plaintiff received a discharge on August 7, 2019.
      26.    Accordingly, any alleged debt that was not reaffirmed to America
First was discharged through the Bankruptcy on August 7, 2019.
      27.    America First did not file any proceedings to declare the Account
“non dischargeable” pursuant to 11 U.S.C. § 523 et seq.
      28.    America First also did not request relief from the “automatic stay”
codified at 11 U.S.C. §362 et seq. while Plaintiff’s Bankruptcy was pending to
pursue the Plaintiff on any personal liability for the Account.
      29.    America First was listed in the schedule of creditors sent the discharge
order when the Bankruptcy was discharged.
      30.    Accordingly, the Account was discharged through the Bankruptcy.
      31.    Further, while the automatic stay was in effect during the Bankruptcy,
it was illegal for any of the Defendants to report any post-Bankruptcy derogatory
collection information.
      32.    Plaintiff subsequently learned that each of the named Defendants
reported post-Bankruptcy derogatory credit information regarding the obligations
on Plaintiff’s credit reports, thereby causing erroneous, inaccurate, and negative
credit information in Plaintiff’s credit files.

                                            5
COMPLAINT FOR DAMAGES                                        Wheelwright v. Equifax, et al.
       Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 6 of 15




      33.      It is illegal and inaccurate for Defendants to report any post-
Bankruptcy derogatory collection information, which was inconsistent with the
Orders entered by the Bankruptcy Court.
      34.      However, Defendants either reported or caused to be reported
inaccurate information after the Bankruptcy as discussed herein.

    Equifax and America First’s Inaccurate Reporting of the Account on the
                           Equifax Credit Report

      35.      In Plaintiff’s Equifax credit report dated October 1, 2019 (the
“Equifax Credit Report”), Equifax and America First failed to report accurate
information on the Account.
      36.      America First reported the status of the Account as “charged off”,
with a charge off amount of $258.
      37.      America First further reported a scheduled payment amount of $25 on
the Account.
      38.      Due to Plaintiff’s bankruptcy filing on April 17, 2019 and discharge
on August 7, 2019, Equifax and America First were required to report the Account
was included in bankruptcy with a $0 charge off amount, a $0 balance and $0
scheduled payment amount.
      39.      America First did not report that the Account was included in the
Bankruptcy.
      40.      It was therefore inaccurate for America First to report that the
Account was “charged off” with a charge off amount of $258 and a scheduled
payment amount of $25 on Plaintiff’s Equifax Credit Report.




                                          6
COMPLAINT FOR DAMAGES                                      Wheelwright v. Equifax, et al.
        Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 7 of 15




   Experian and America First’s Inaccurate Reporting of the Account on the
                          Experian Credit Report

      41.    In Plaintiff’s Experian credit report dated October 1, 2019 (the
“Experian Credit Report”), Experian and America First failed to report accurate
information on the Account.
      42.    America First reported the status of the Account as paid and closed,
with “$258 written off.”
      43.    Due to Plaintiff’s bankruptcy filing on April 17, 2019 and discharge
on August 7, 2019, Experian and America First were required to report the
Account was included in bankruptcy with a $0 write off amount.
      44.    America First did not report that the America First Account was
included in the Bankruptcy.
      45.    It was therefore inaccurate for America First to report that the
Account had written off amount of $258.

                                  Plaintiff’s Dispute

      46.    On or about October 30, 2019, Plaintiff disputed Equifax’s reporting
regarding the Account pursuant to 15 U.S.C. § 1681i by notifying Equifax, in
writing, of the incorrect and inaccurate credit information.
      47.    On or about October 30, 2019, Plaintiff disputed Experian’s reporting
regarding the Account pursuant to 15 U.S.C. § 1681i by notifying Experian, in
writing, of the incorrect and inaccurate credit information.
      48.    Specifically, Plaintiff sent a letter certified return receipt, to Equifax
(the “Equifax Dispute Letter”), requesting the above inaccurate and incorrect
derogatory information be updated, modified or corrected as to the Account.
      49.    Specifically, Plaintiff sent a letter certified return receipt, to Experian
(the “Experian Dispute Letter”), requesting the above inaccurate and incorrect
derogatory information be updated, modified or corrected as to the Account.
                                           7
COMPLAINT FOR DAMAGES                                          Wheelwright v. Equifax, et al.
        Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 8 of 15




      50.    Equifax was required to conduct an investigation into the Account on
Plaintiff's consumer report pursuant to 15 U.S.C. § 1681i.
      51.    Experian was required to conduct an investigation into the Account on
Plaintiff's consumer report pursuant to 15 U.S.C. § 1681i.
      52.    Equifax was required to send notice of Plaintiff's dispute to America
First pursuant to 15 U.S.C. § 1681i(a)(2).
      53.    Experian was required to send notice of Plaintiff's dispute to America
First pursuant to 15 U.S.C. § 1681i(a)(2).
      54.    Upon information and belief, Equifax timely notified America First of
Plaintiff’s dispute.
      55.    Upon information and belief, Experian timely notified America First
of Plaintiff’s dispute.
      56.    Upon information and belief, America First received notice of Plaintiff’s
dispute as to the reporting of the Account on the Equifax Credit Report and Experian
Credit Report.
      57.    A reasonable investigation by Equifax would have indicated that it
was reporting the Account inaccurately on the Equifax Credit Report.
      58.    A reasonable investigation by Experian would have indicated that it
was reporting the Account inaccurately on the Experian Credit Report.
      59.    A reasonable investigation by America First would have indicated that
it was reporting the Account inaccurately on Plaintiff’s Equifax Credit Report and
Experian Credit Report.
      60.    America First failed to conduct a reasonable investigation despite
receiving notice of Plaintiff’s bankruptcy from the Bankruptcy Court and receiving
notice of the inaccurate information on Plaintiff’s Experian Credit Report and
Equifax Credit Report from Plaintiff’s dispute letters to Equifax and Experian.



                                          8
COMPLAINT FOR DAMAGES                                        Wheelwright v. Equifax, et al.
        Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 9 of 15




      61.     Instead, Equifax republished the Account inaccurately by leaving a
status of “Charge Off.”
      62.     The status on Plaintiff’s Equifax credit report is inaccurate because
the account was included in bankruptcy and the status should indicate “included in
bankruptcy”.
      63.     Additionally, Experian republished the Account inaccurately by leavin
the status as “Paid. Closed. $258 written off”.
      64.     Instead, America First republished the Account inaccurately to
Equifax and Experian.

   The Continued Inaccurate Reporting of the Account on the Equifax Report

      65.     On Equifax dispute results sent to Plaintiff pursuant to 15 U.SC. §
1681i(a)(6), dated December 11, 2019 (“Equifax Dispute Results”), Equifax and
America First failed to accurately report the Account as discharged through
Bankruptcy.
      66.     Surprisingly, rather than updating the Account to show it was
included in bankruptcy, Equifax and America First verified the information and
simply left derogatory inaccurate information on the Equifax Dispute Results.
      67.     Instead, on the Equifax Dispute Results, Equifax and America First
inaccurately reported that the Account was “charged off”.
      68.     Equifax and America First also inaccurately reported the additional
information “Paid charge off,” and “Account Closed by Credit Grantor.”
      69.     Equifax and America First should indicate the status of the Account as
discharged through Bankruptcy.
      70.     According to Equifax’s “Glossary of Credit Terms” pertaining to
credit reports, “Status” is defined as “Used as in current status- how an account is
currently being paid, either paid on time or paid late.”


                                          9
COMPLAINT FOR DAMAGES                                       Wheelwright v. Equifax, et al.
       Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 10 of 15




      71.       The Statuses reporting a charge off on the Account by Equifax and
America First are blatantly incorrect because the debt was discharged in
bankruptcy August 7, 2019.
      72.       By reporting the current status of the Account as they are reporting
and failing to identify the current status as “included in bankruptcy,” Equifax and
America First are reporting inaccurate post-bankruptcy discharge information.
      73.       America First’s failures were egregious in that America First received
notice of Plaintiff's Bankruptcy discharge and notice of the inaccurate reporting on
the Equifax Credit Report, yet America First affirmed the inaccurate reporting of
the Account to Equifax and caused the Account to continue to report inaccurately.
      74.       Equifax's failures were particularly noteworthy in that Equifax
received notice of the inaccurate reporting on the Equifax Credit Report and had
access to Plaintiff's publicly accessible Bankruptcy documents, yet Equifax
continued to report the Account inaccurately.

  The Continued Inaccurate Reporting of the Account on the Experian Report

      75.       On Experian dispute results sent to Plaintiff pursuant to 15 U.SC. §
1681i(a)(6), dated December 14, 2019 (“Experian Dispute Results”), Experian and
America First failed to accurately report the Account as discharged through
Bankruptcy.
      76.       Surprisingly, rather than updating the Account to show it was
included in bankruptcy, Experian and America First verified the information and
simply left derogatory inaccurate information on the Experian Dispute Results.
      77.       Instead, on the Experian Dispute Results, Experian and America First
inaccurately reported the status of the Account as paid and closed, with “$258
written off.”
      78.       Experian and America First also inaccurately reported the comment
“Account Closed at credit grantor’s request.”
                                           10
COMPLAINT FOR DAMAGES                                         Wheelwright v. Equifax, et al.
       Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 11 of 15




      79.     Experian and America First should indicate the status of the Account
as discharged through Bankruptcy and subsequently closed.
      80.     According to Experian’s “Glossary of Credit Terms” pertaining to
credit reports, “Status” is defined as “On the credit report, this indicates the current
status or state of the account.”
      81.     The Statuses reporting a charge off on the Account by Experian and
America First are blatantly incorrect because the debt was discharged in
bankruptcy August 7, 2019.
      82.     By reporting the current status of the Account as they are reporting
and failing to identify the current status as “included in bankruptcy,” Experian and
America First are reporting inaccurate post-bankruptcy discharge information.
      83.     America First’s failures were egregious in that America First received
notice of Plaintiff's Bankruptcy discharge and notice of the inaccurate reporting on
the Experian Credit Report, yet America First affirmed the inaccurate reporting of
the Account to Experian and caused the Account to continue to report inaccurately.
      84.     Experian’s failures were particularly noteworthy in that Experian
received notice of the inaccurate reporting on the Experian Credit Report and had
access to Plaintiff's publicly accessible Bankruptcy documents, yet Experian
continued to report the Account inaccurately.

                   Defendants’ Failures and Plaintiff’s Damages

      85.     It is inaccurate to report an account has been charged off with a
charge off amount when the account was instead discharged in bankruptcy and
subsequently closed.
      86.     Reporting that an account was charged off instead of reporting that the
account was included in bankruptcy is detrimental to a consumer's credit
reputation.


                                          11
COMPLAINT FOR DAMAGES                                         Wheelwright v. Equifax, et al.
       Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 12 of 15




      87.    It is inaccurate to report a charge off amount is past due when no
amount is due or owing.
      88.    Plaintiff is informed and believes that his credit score is taking a
“double-hit”, once for his bankruptcy, and again for the negative statuses.
      89.    Plaintiff is informed and believes and here upon alleges that during
the investigation of Plaintiff’s dispute, prior to America First responding and
verifying the incorrect information to the credit reporting agencies, America First
failed to check Plaintiff’s bankruptcy filings to ensure the Account was included in
bankruptcy to aid Defendants in reporting the correct status of the Account.
      90.    Plaintiff is informed and believes and here upon alleges that during
the investigation of Plaintiff’s dispute, prior to Equifax and Experian responding
and verifying the incorrect information to Plaintiff, Equifax and Experian failed
conduct a reasonable investigation into Plaintiff’s disputes by failing to check
Plaintiff’s bankruptcy filings to ensure the Account was included in the bankruptcy
to aid in reporting the correct information on the Account.
      91.    Plaintiff is informed and believes and here upon alleges that during
the investigation of Plaintiff’s dispute, prior to America First responding and
verifying the incorrect information to the credit reporting agencies, America First
failed to communicate with Equifax and Experian to aid in reporting the correct
information on the Account.
      92.    Plaintiff is informed and believes and here upon alleges that during
the investigation of Plaintiff’s dispute, prior to Equifax and Experian responding
and verifying the incorrect information to Plaintiff, Equifax and Experian failed to
communicate with America First to aid in reporting the correct status on the
Account.




                                         12
COMPLAINT FOR DAMAGES                                         Wheelwright v. Equifax, et al.
       Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 13 of 15




      93.    Defendants further failed to contact Plaintiff and request additional
information from Plaintiff that would aid in reporting the correct status on the
Account.
      94.    Therefore, upon receipt of Plaintiff’s dispute, Defendants failed to
conduct an investigation with respect to the disputed information as required by 15
U.SC. § 1681s-2(b)(1)(A).
      95.    Defendants failed to review all relevant information provided by
Plaintiff in the dispute to Equifax and Experian, as required by and in violation of
15 U.SC. § 1681s-2(b)(1)(B).
      96.    Due to Defendants’ failure to investigate, they each further failed to
correct and update Plaintiff’s information as required by 15 U.S.C. § 1681s-
2(b)(1)(E), thereby causing continued reporting of inaccurate information in
violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
      97.    Plaintiff’s continued efforts to correct Defendants’ erroneous and
negative reporting of the Account by communicating Plaintiff’s dispute with
Defendants were futile.
      98.    Defendants’ continued inaccurate and negative reporting of the
Account in light of its knowledge of the actual error was willful.
      99.    Defendants’ inaccurate and negative reporting damaged Plaintiff’s
creditworthiness.
      100. By inaccurately reporting account information relating to the Debt
after notice and confirmation of its errors, Defendants failed to take the appropriate
measures as determined in 15 U.S.C. §§ 1681-s(2)(b)(1)(D) and (E).




                                         13
COMPLAINT FOR DAMAGES                                        Wheelwright v. Equifax, et al.
       Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 14 of 15




                             FIRST CAUSE OF ACTION
               VIOLATION OF THE FAIR CREDIT REPORTING ACT
                         15 U.S.C. § 1681 ET SEQ. (FCRA)
      101. Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
      102. The foregoing acts and omissions constitute numerous and multiple
willful, reckless or negligent violations of the FCRA, including but not limited to
each and every one of the above-cited provisions of the FCRA, 15 U.S.C § 1681.
      103. As a result of each and every willful violation of the FCRA, Plaintiff
is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
1681n(a)(1); statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive
damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and
reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from
Defendants.
      104. As a result of each and every negligent noncompliance of the FCRA,
Plaintiff is entitled to actual damages as the Court may allow pursuant to 15 U.S.C.
§ 1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
1681o(a)(2) from Defendants.
                               PRAYER FOR RELIEF
      105. Plaintiff respectfully requests the Court grant Plaintiff the following
relief against Defendants:
                             FIRST CAUSE OF ACTION
               VIOLATION OF THE FAIR CREDIT REPORTING ACT
                        15 U.S.C. § 1681 ET SEQ. (FCRA)
      • an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
      • award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);



                                           14
COMPLAINT FOR DAMAGES                                      Wheelwright v. Equifax, et al.
       Case 1:20-cv-00068-CMR Document 2 Filed 06/02/20 Page 15 of 15




      • an award of punitive damages as the Court may allow pursuant to 15
          U.S.C. § 1681n(a)(2);
      • award of costs of litigation and reasonable attorney’s fees, pursuant to 15
          U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendants
          for each incident of negligent noncompliance of the FCRA; and
      • any other relief the Court may deem just and proper.
                                   TRIAL BY JURY
      106. Pursuant to the seventh amendment to the Constitution of the United
States of America, Plaintiff is entitled to, and demands, a trial by jury.


Dated: June 2, 2020                                   Respectfully submitted,

                                                By: /s/ Ryan McBride
                                                       Ryan McBride, Esq.
                                                       Attorney for Plaintiff




                                           15
COMPLAINT FOR DAMAGES                                          Wheelwright v. Equifax, et al.
